 96DECISIONSOF NATIONALLABOR RELATIONS BOARDHerk Elevator Maintenance,Inc.andLocal No. 1,InternationalUnion of Elevator Constructors,AFL-CIO. Case 2-CA-12471May 25, 1972DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn February 24, 1972, Trial Examiner Alba B.Martin issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthat Respondent, Herk Elevator Maintenance, Inc.,New York, New York, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEALBAB.MARTIN, Trial Examiner:This case was heard inNew York, New York, on January 17, 1972,pursuant to achargeduly filedand served,'and a complaint issued onDecember2,1971.The issuelitigatedwas whetherRespondent violated Section 8(a)(5) and(1) of the Act byrefusing to give the Union certain information it requestedof Respondent during the term of a collective-bargainingagreement.At the close of the hearing,theGeneralCounsel presented a thorough oral summation.After thehearing,Respondent filed a brief which has been dulyconsidered.Uponthe entirerecordin the case and my observation ofthe witnesses,Ihereby make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTHerkElevator Maintenance,Inc.,Respondent herein, isa New York corporation engaged in performing elevatormaintenance and repairs and relatedservices.During theyear prior to the issuance of the complaint, a representativeperiod, Respondent performed services valued in excess of$500,000, of which services valued in excess of $50,000wereperformed in, and for various enterprises located in, Statesother than the State whereinit islocated. During the sameperiod, Respondent received revenues in excess of $50,000for services performed for various enterprises, each ofwhich enterprises is an instrumentality of commercehaving an annual gross revenue in excess of $50,000 fromits interstate operations. The complaint alleged, the answeradmitted, and I find that at all times material hereinRespondent has been an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLocal No.1, InternationalUnionof Elevator Construc-tors,AFL-CIO,herein called the Union,isa labororganization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The FactsAt the time of the events herein, Respondent and theUnion were parties to a 3-year collective-bargainingagreement and were at the beginning of the third year ofthat agreement (herein called the contract). Under thecontract the Union was the exclusive bargaining agent forallofRespondent's elevator constructor mechanics andhelpers engaged in construction, modernization, repair,maintenance, and contractual service work within a radiusof 35 miles of City Hall in New York City, except onecounty in New Jersey, and including all of Long Island.Thus the contract included all of Manhattan. The contractcontained broad definitions of "Repair Work." .. Contrac-tual ServiceWork (Maintenance Work)," "ConstructionWork," and "Modernization Work." The contract requiredthatRespondent call the Union for all workmen coveredby the contract. It included a union-security clause. Itincluded,interaha,clauseson vacation pay credit,holidays, overtime, travel expenses, minimum rates, wel-fare, and pension plan. It provided grievance machineryculminating in arbitration covering disputes "regarding theapplication and construction of this agreement." Thecontract included a subcontracting clause which set forththat any subcontract should contain a clause providingthat workers covered by the contract should "be employedon this work."Under the contract, members of the Union worked forRespondent on various jobsites doing maintenance work,repair work, and modernization work. Respondent does nonew construction work.Acting upon reports from members of the Union whoworked for Respondent, in late 1970 or in early 1971 theUnion's business agent, who serviced Brooklyn, went to"Wabassi Houses" in Coney Island, where Respondentperformed the elevator maintenance work. A person whohad previously worked for Respondent, but who no longerIThe Union filed the charge on October 12, 1971197 NLRB No. 20 HERK ELEVATOR MAINTENANCE, INC.97did, was doing the elevator maintenance there. Employeesof Respondent told the business agent that this person thenworked for Elevator Construction Company. The latteroccupied space in the same building in the Bronx thatRespondent occupied. Based on the information in thisparagraph and on earlier information, when this businessagent, VincentWatson, became business manager of theUnion on July 1, 1971, he caused the Union to send toRespondent on July 6, 1971, the letter set forth below.InDecember 1971, Business Manager Watson visitedtwo sites in Manhattan where a "repair job was going on."At one on Riverside Drive, a truck with "ElevatorConstruction Company" written on it was outside and twomechanics doing elevator repair work inside told him thatthey worked for that company. The following day, twomen doing elevator repair work in a building on West EndAvenue, where Respondent did the "full maintenance"work, told Watson that they worked for Elevator Construc-tion Company.The earlier; information referred to above was that in1970 the Union received reports from its members whoworked for Respondent that their work on a job ofRespondent's was being performed by Elevator Construc-tion Company employees who were not members of theUnion and who were signed up with a competitor union,Local 3, "Elevator Division" of the Electricians' Union. InDecember 1970, three representatives of the Union andabout 20 of Respondent's employees met with Respon-dent's president, Herk Mignocchi, whose employees wereallegedlyafraid they would lose their jobs becauseMignocchi was allegedly using others to do maintenanceand repair work. At this meeting, Mignocchi stated that herents the space in the building to Elevator ConstructionCompany and that "he has nothing to do with them." Theunion representatives left the meeting with the "impressionthatMr. Mignocchi would adhere to the contract and dustuse the men from our local." It was after this thatBusinessAgentWatson observed what was happening at ConeyIsland and at the two sites in Manhattan, as stated above.On July 6, 1971, the Union wrote Respondent thefollowing letter, to which Respondent did not reply, butwhich at the hearing Respondent acknowledged receiving:You are familiar with several grievances which thisUnion has recently had with your concern about yourcompliance with the collective bargainingagreement.You are aware that the contract defines what is meantby "Repair Work" and "Contractual Service Work."This is work falling within the scope of the collectivebargaining agreement and must be performed byemployees represented by this Union.It has come to our attention, and allegations havebeen made, that Herk Elevator Maintenance,Inc., isarranging to have work falling within the scope of ourcollective bargaining agreement performed by employ-ees of other concerns, and particularly by employees ofElevatorConstructionCompany. Such conduct, ifcorrect, constitutes a violation of our collective bar-gaining agreement.This Union is engaged in the investigation of thisgrievance and we desire to have certain informationwhich is necessary for us to determine whether theUnion has a valid and meritorious grievance. We areinvestigating the claim of a violation of a contract byyour concern and need further information in thecourse of that investigation.Accordingly,willyou kindly supply to us thefollowing information and the answers to the followingquestions:1.Are you, your spouse or minor child an officer,owner or shareholder of Elevator Construction Compa-ny? If so, what office do you hold and what number ofshares are held by you, your spouse or minor child?2.Are there any common officers or shareholders inHerk Elevator Maintenance, Inc. and Elevator Con-struction Company?3.List the officers and shareholders of ElevatorConstruction Co.4.List the officers and shareholders of Herk ElevatorMaintenance, Inc.5.List all jobs which Herk Elevator Maintenance,Inc.has in any way referred or subcontracted toElevator Construction Company. List the names ofsuch jobs, their locations and the approximate amountof contracts for such jobs.6.Does Elevator Construction Company rent itspremises from you or from Herk Elevator Mainte-nance, Inc.? Who owns the premises on which yourbusiness is located? From whom does Herk ElevatorMaintenance, Inc. rent such premises and from whomdoes Elevator Construction Company rent such premis-es?7.Please list all jobs of Elevator ConstructionCompany performed in the last year with which youare familiar or with which Herk Elevator Maintenance,Inc. was in any way involved.The Union desires the above information in order toinvestigate fully its grievance and in order to determinewhether or not there has been any violation of thecollective bargaining agreement. I would appreciateyour compiling this information and returning it to meimmediately so that we may determine the Union'sposition without delay.Respondent has never given any of the informationrequested above to the Union, except for the informationin its November 12 letter as seen below. In the investigativephase of this proceeding, after the filing and service on it ofthe charge, Respondent wrote the Board's regional officeon October 26 that Respondent "does not make anycontracts for work or labor to any Corporations, individu-als,or Partnerships," and on November 12 that Respon-dent "does not subcontract or refer any jobs to anyindividual or firm." On November 19, 1971, Respondentsent a copy of its November 12 letter to the Union'sattorney.B.ConclusionsWithin an employer's general duty to provide informa- 98DECISIONSOF NATIONALLABOR RELATIONS BOARDtion needed by a bargaining representative for the properperformance of its duties2 is the specific duty to providethebargaining representativewith requested relevantinformation of use to it in helping it decide whether toprocess a grievance.3When the Union began to suspectfrom the imperfect information available to it that some ofthework covered by its contract with Respondent wasbeing performed by employees of Elevator ConstructionCompany, it did not have to rely upon that imperfecthearsay evidence in making its evaluation of the situationand its determination whether or not to process theemployees' grievance at all and if so how far to process it.Before making that evaluation and those determinations,Respondent was entitled to obtain from Respondent suchinformation as was reasonably and probably relevant tothe grievance. It was not bound to accept Respondent'sconclusory statements that it "has nothing to do with"Elevator Constrkuction Company, other than to rent spaceto it, and that Respondent "does not subcontract or referany jobs to any individual or firm." The Union wasentitled to information which was relevant to the issues ofsubcontracting and referral.The information requested by the Union in its July 6letter was reasonably and probably relevant to these issuesof subcontracting and referral. The information wouldpermit theUmon to determine whether in its viewRespondent was performing the work through analter ego;or whether or not Respondent was subcontracting outwork covered under the contract without insuring that theUnion'sworkers "be employed on this work." Therequested information would permit the Union to deter-mine whether in its judgment the contract was beingviolated and whether it was likely to be able to convince anarbitrator that this was the fact. The requested informationmight enable the Union to convince Respondent that itwas violating the contract and thereby avoid going toarbitrationOr, the requested information might convincethe Union that there was no violation of the contract andthat it should not press the grievance.Under all the circumstances of this case, I hold that byfailingand refusing to provide the Union with theinformation it requestedRespondent violated and isviolating Section 8(a)(5) and (1) of the Act .4CONCLUSIONS OF LAW1.Herk ElevatorMaintenance, Inc., is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.LocalNo. 1, InternationalUmon of Elevator2N L R B v Truitt Manufacturing Company,351 U S 1493N L R B v Acme Industrial Co,385 U S 4324CfFafnir Bearing Company,146 NLRB 1582, enfd, 362 F 2d 716 (C A2),N L R B v Wagner Iron Works,220 F 2d 126 (C A 7, 1955), cert denied350 U S 981,P R Mallory & Co, Inc,171 NLRB 457, enfd 411 F 2d 948(C A7),Employing Plasterers' Association of Allegheny County, Pa,181NLRB 142 Respondent contended that this matter should have been takento arbitration rather than brought to the Board This disputedoes notinvolve the application or construction of the contract This matter involvesan unfair labor practice The courts have held that the existence of anarbitration remedy cannot oust the Board from its jurisdiction to presentunfaii labor practicesSeeN L R B. v Wagner Iron Works, supraConstructors,AFL-CIO,is a labor organization within themeaning of Section 2(5) of the Act.3.By failing and refusing to provide the Union with theinformation requested in its letter to Respondent datedJuly 6,1971, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act.4.The aforesaid labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.REMEDYTo remedy the unfair labor practices found above, Irecommend a narrow cease and desist order and certainaffirmative action which will effectuate the policies of theAct.Irecommend that, upon request, Respondent immedi-ately supply the Union with full and complete answers toallthequestions included in the Union's letter toRespondent dated July 6, 1971. The information in saidanswers shall cover the entire period from July 6, 1970, tothe date that the answers are given.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:5ORDERRespondent, Herk Elevator Maintenance, Inc., of NewYork,New York, its officers, agents, successors, andassigns, shall.1.Cease and desist from:(a)Refusing to bargain collectively with Local No. 1,International Union of Elevator Constructors, AFL-CIO,by refusing to furnish it with the information requested byitinitslettertoRespondent dated July 6, 1971.(b) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheirrightsguaranteed in Section 7 of the Act.2.Take the following affirmative action which isnecessarytoeffectuatethepoliciesoftheAct:(a)Upon request, in the manner prescribed in theportion of the Trial Examiner's Decision entitled "Reme-dy," furnish the Union with the information requested intheUnion's letter to Respondent dated July 6, 1971.(b) Post at its office and place of business in New York,New York, copies of the attached notice marked "Appen-dix."6Copies of said notice, on forms provided by theRegional Director for Region 2 (New York, New York),afterbeing duly signed by Respondent's authorizedrepresentative, shall be posted by it immediately upon5 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes6 In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "PostedPursuantto a Judgment of the United States Court of Appeals enforcing an Order ofthe National Labor Relations Board " HERK ELEVATOR MAINTENANCE, INCreceipt thereof,and be maintained by it for 60 consecutivedays thereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced,or covered byany other material.(c)Notify said Regional Director,in writing,within 20days from the receipt of this Decision,what steps havebeen taken to comply herewith.?7 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"Notify the Regional Director for Region 2, in writing,within 20 days fromthe date of this Order,what steps the Respondent has taken to complyherewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL,upon request,furnishLocalNo. 1,InternationalUnionofElevatorConstructors,AFL-CIO,with the information requested in theUnion's letter to us datedJuly 6, 1971.99WE WILL NOTrefuse to bargain collectively withLocalNo. 1, International Union of Elevator Construc-tors,AFL-CIO,by refusing to furnish it with theinformation requested by it in its letter to us dated July6, 1971.WE WILL NOTin any like or related manner interferewith, restrain,or coerce our employees in the exerciseof their rights guaranteed in Section'7 of the Act.DatedByHERK ELEVATOR-MAINTENANCE, INC.(Employer)RepresentativeTitleThis is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice,36thFloor,FederalBuilding, 26 Federal Plaza,New York,New York 10007,Telephone 212-264-3311